Judgment, Su*230preme Court, Bronx County (Lawrence Bernstein, J.), rendered February 1, 1995, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s claim that the trial court improperly issued supplemental jury instructions before providing him with meaningful notice is unpreserved for appellate review (see, People v DeRosario, 81 NY2d 801, 803), and we decline to review it in the interest of justice. Were we to review it, we would find it to be without merit since the trial court’s spontaneous response to an oral question posed by a deliberating juror while the court was in the midst of responding, after full consultation with counsel, to a written jury request for clarification on the charges did not violate defendant’s rights. The juror’s oral question concerned the issue that had been raised in a written request for clarification, as to which counsel had a full opportunity to respond. Concur—Sullivan, J. P., Wallach, Rubin, Williams and Tom, JJ.